



COURT OF APPEAL FOR ONTARIO

CITATION: Jolicoeur v. 1154479 Ontario Inc., 2019 ONCA 913

DATE: 20191120

DOCKET: C66826

Pepall, Tulloch and Benotto JJ.A.

BETWEEN

Kathleen Jane Jolicoeur

Plaintiff (Respondent)

and

1154479 Ontario Inc., Bradley Smith, Mark Smith
    and Dale Smith

Defendants (Appellants)

J. Sebastian Winny, for the appellants

Matthew T. Kelly, for the respondent

Heard and released orally: November 15, 2019

On appeal from the order of Justice P.R. Sweeny of the Superior
    Court of Justice, dated March 18, 2019.

REASONS FOR DECISION

[1]

The appellants appeal from an order granting the respondents motion to
    amend her statement of claim in this Simplified Rules action. The order
    appealed from is interlocutory in nature and therefore this court does not have
    jurisdiction. Jurisdiction lies to the Divisional Court with leave: see
Prescott
    & Russell (United Counties) v. David S. Laflamme Construction Inc.
, [2018]
    O.J. No. 2873.

[2]

The appeal is quashed for want of jurisdiction. The appellants are to
    pay the respondents costs fixed in the amount of $3200, inclusive of
    disbursements and applicable tax.

S.E. Pepall J.A.

M. Tulloch J.A.

M.L. Benotto J.A.


